DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on June 7, 2022, were received. Claims 1 and 7-9 have been amended. Claims 2-6 and 10 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1 and 7-9 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 9, 2022.

Claim Rejections - 35 USC § 103
4.	The rejection of Claims 1-10 under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US 2009/0041992 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 5-11 the Remarks dated June 7, 2022.

Reasons for Allowance
5.	Claims 1 and 7-9 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	With regard to independent Claim 1, the closest prior art, Umeda et al. (US 2009/0041992 A1), teach a battery pack comprising: a battery cell having an electrode assembly accommodated in a case and a label attached to at least one surface of the case and directly attached to the case.  The closest prior art do not teach, fairly suggest or render obvious a battery pack comprising: a battery cell having an electrode assembly accommodated in a case; an external film, which has a label attached to at least one surface of the case and directly attached to the case, and a step difference compensation tape attached to an outer surface of the label and positioned on one side of the label; and an external cover coupled to the battery cell and having a circuit structure embedded at a portion inside the external cover, wherein: the external cover is on the outer surface of the label, the circuit structure is laterally adjacent to the step difference compensation tape, and the circuit structure and the step difference compensation tape have a same height such that the battery cell has a flat outer surface.  
	With regard to independent Claim 7, the closet prior art do not teach, fairly suggest or render obvious a label attaching method of a battery cell, including attaching an external cover having a circuit structure embedded at a portion inside the external cover to the battery cell, wherein: the external cover is coupled to the outer surface of the label, the circuit structure is laterally adjacent to the step difference compensation tape, and the circuit structure and the step difference compensation tape have the same height such that the battery cell has a flat outer surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725